
	
		II
		110th CONGRESS
		2d Session
		S. 3485
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2008
			Mr. Harkin (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require manufacturers to increase the percentage of
		  automobiles manufactured for sale within the United States that are capable of
		  operating on higher-level blends of renewable fuels, such as ethanol and
		  biodiesel, in combination with gasoline or diesel fuel.
	
	
		1.Ensuring the availability of
			 dual fueled automobiles
			(a)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
				
					32902A.Requirement
				to manufacture dual fueled automobiles
						(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles manufactured by the manufacturer for sale in the
				United States that are dual fueled automobiles is not less than the percentage
				set forth for that model year in the following table:
							
								
									
										Model YearPercentage
										
									
									
										Model years 2011 and 201250 percent
										
										Model year 2013 and each subsequent model year90 percent
										
									
								
							
						(b)ExceptionSubsection
				(a) shall not apply to automobiles that operate only on
				electricity.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
				
					
						32902A. Requirement to manufacture dual fueled
				automobiles.
					
					.
			(c)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations to carry out the amendments made by
			 this Act.
			
